DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I (claims 1-17) in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2022.

Priority
Acknowledgement is made of the instant application which claims the benefit of provisional application No. 62/751,765, filed October29, 2018.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the terms X-VIVO™, Qiagen miRNeasy® Mini Kit, iScript™, and SuperSignal™ West Pico, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized (e.g. RNEASY®) wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-6 contain the trademark/trade name X-VIVO™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a commercially available cell culture medium and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minteer et al., (Dissertation, University of Pittsburgh, Swanson School of Engineering, March 2, 2015; see PTO-892) (“Minteer”), in view of Medvec et al., (Molecular Therapy: Methods & Clinical Development Vol. 8, March 2018, pages 65-74; see PTO-892), Cosar et al., (Nature Communications, 7:10686, pages 1-13, published 16 Feb 2016; see PTO-892) (“Cosar”), as evidenced by Zen-Bio (Instruction Manual, Subcutaneous Human Adipocytes, 14 pages, retrieved from the internet; see PTO-892) (“Zen-Bio-1”) and ZenBio, Advanced Cell-Based Solutions & Services (Product Information, 7 pages, retrieved from the internet; see PTO-892) (“Zen-Bio-2”).
Minteer is directed to methods for adipogenesis within a hollow fiber-based, three-dimensional dynamic perfusion bioreactor.  Minteer teaches adipose-derived stem cells (ASCs) may be useful in regenerative medicine since ASCs differentiate into tissues such as bone, cartilage, muscle and adipose (Abstract, page iv).
Minteer further teaches the use of adipocyte maintenance medium, subsequent to subjecting ASCs to differentiation to adipocytes.  Adipocytes were maintained for seven days using feed media containing DMEM/F12, HEPES, fetal bovine serum, biotin, pantothenate, human insulin, dexamethasone, and antibiotics. Thereafter, the maintenance medium was diluted using no-glucose DMEM (Dulbecco’s Modified Eagle’s Medium) to either 35% or 50% DMEM (3.2.6 Ex Vivo Human ASC Culture, page 68).
It is noted, Zen-Bio-1 evidences the initial maintenance medium disclosed by Minteer comprises the same components as the media composition identified as Adipocyte Maintenance Medium cat # AM-1, and Zen-Bio-2 evidences that AM-1 culture medium is Subcutaneous Adipocyte Maintenance Medium (Subcutaneous Media Table, page 1).  Therefore, Minteer’s disclosed maintenance medium is considered to read on “subcutaneous adipocyte medium”.
Thus, Minteer’s diluted medium comprises a mixture of subcutaneous adipocyte medium and Dulbecco’s Modified Eagle’s Medium.  Minteer differs from claim 1 in that Minteer does not further teach whether or not the medium further includes X-VIVO™ medium.
Medvec teaches that, during the 1970’s, research was taking place to modify culture media in order to produce serum-free medium. This research led to the development of Iscove’s modified medium (IMDM), which modified the formulation of DMEM (Dulbecco’s Modified Eagle’s Medium), which added key components such as human transferrin, complex lipids, and supplemental buffering capacity with HEPES. Furthermore a 1:1 volumetric mixture of DMEM and Ham’s F12 was developed, i.e. DMEM/F12, which further included insulin, transferrin, selenium, and putrescine. During the 1980’s and 1990’s, further development of proprietary cell culture media was conducted based on modifications of IMDM (Iscove’s modified Dulbecco’s Medium) which gave rise to the X-VIVO™ series of cell culture medium (INTRODUCTION, right column, second paragraph, page 65). Thus, Medvec has established that X-VIVO medium is a modified version of Iscove’s IMDM, which was modified to include human transferrin.
Cosar is directed to methods for differentiation and maintenance of human adipocytes for the study of mechanisms that cause insulin resistance (Abstract).  Cosoar teaches the use of adipocyte maintenance medium that includes supplementation with transferrin (Cell culture, page 11).
Therefore, given that the intention of Minteer is the production of adipocytes, and Medvec has established that X-VIVO medium includes human transferrin, and Cosar has established that the use of culture medium comprising transferrin is well-known for maintaining adipocyte cultures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine X-VIVO medium with Minteer’s adipocyte culture medium, thus providing a readily available source human transferrin, in addition to other cell nutrients.
The person of ordinary skill in the art would have been motivated to modify the cell culture medium of Minteer to include X-VIVO medium for the predictable result of successfully providing additional nutritional supplements, including human transferrin which is well-known for inclusion in adipocyte maintenance medium, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Minteer with Medvec and Cosar because each of these teachings are directed at adipocyte culture.
Regarding claim 4 and the limitations directed to the concentrations of the culture mediums, it is noted that Minteer teaches the addition of no-glucose DMEM to the subcutaneous adipocyte medium to a concentration of 35% to 50% (claimed range overlaps the prior art range).  The combined prior art does not further teach X-VIVO at a concentration of 30.00-60.oo% or the subcutaneous adipocyte medium at a concentration of approximately 2.50-15.0%.  However, it is noted that there is no teaching by Applicant that the claimed concentrations are critical and one of ordinary skill in the art would recognize the proportions of the various culture medium provide a variety of known cell nutrients. As noted at MPEP 2144.05, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 As discussed above regarding claim 1, each of the claimed culture media are based on DMEM and the addition of X-VIVO medium, which is also a DMEM-based medium, further provides transferrin, in addition to other cell nutrients.  Minteer recognizes that additional DMEM-based culture medium can be combined to provide an adipocyte maintenance medium.  It is well within the purview of the skilled artisan to modify and optimize commercially available cell culture media, as recognized by Medvec and Minteer, in order to develop nutritional options that are beneficial.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  MPEP 2144.07
Regarding claim 7, as set forth above regarding claim 1, the teaching of Minteer, in view of Medvec and Cosar, as evidenced by Zen-Bio-1 and Zen-Bio-2 renders obvious the culture medium of claim 1.  It is further noted that Minteer teaches a culture system comprising a perfusion bioreactor (i.e. a vessel) (3.2.6 Ex Vivo Human ASC Culture, page 68).  Thus, the cited prior art reads on a culture system comprising the culture medium of claim 1 and a vessel.
Further regarding claim 7 and the limitation “A culture system for a mammalian skin explant”, it is noted that claim 7 is directed to a composition comprising the culture medium of claim 1 and a vessel.  The claims are to the composition, per se.  Although claim 7 states that the composition is “for a mammalian skin explant”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “for a mammalian skin explant”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 8, it is noted that, in addition to using a perfusion bioreactor system, Minteer further teaches differentiation and culturing of the adipocytes in a two-dimensional 96-well culture plate (4.3.1.3 In vitro cell viability, page 108).
Thus, Minteer does render obvious a culture system comprising a well plate culture vessel, that is, Minteer teaches the limitation required by the current claim and as all limitations are found in one reference it is held that a culture system comprising a well plate culture vessel is within the scope of the teachings of Minteer, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a culture system comprising a well plate culture vessel.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Minteer.
Regarding claim 9 and the limitation “wherein the mammalian skin explant is a human skin explant”, it is noted, as set forth above regarding claim 7, the limitation directed to the mammalian skin explant is directed to the intended use of the culture system.  This limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Claim 7 does not positively recite the culture system comprises a mammalian skin explant.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claims 10-14, it is noted that Minteer teaches isolation and culturing of ASCs and adipocytes using incubation at 37°C and 5% CO2 (page 10 and 63), thus Minteer’s culture system is configured to maintain a temperature and a CO2 concentration.    
Further regarding claim 10 and the limitation the vessel comprises a humidified chamber, it is noted that Minteer teaches flushing the bioreactor system with phosphate buffered saline and DMEM/F12 prior to cell inoculation. Thereafter, the bioreactor cell compartments were inoculated with a suspension of cell culture medium comprising the ASCs. The cells were subjected to differentiation to adipocytes. Thereafter, the adipocytes were maintained in the bioreactor system (2.2.3 Cell Culture, page 43).
Thus, given that Minteer employed liquid solutions for flushing and inoculating the bioreactor cell compartments, and thereafter cultured the cells in a liquid culture medium, it is noted, absent evidence to the contrary, that Minteer’s system is conisdred to comprise a humidified chamber, thus meeting the limitation of claim 10.
Further regarding claims 11-14 and the claimed temperatures and CO2 concentrations, it is noted that Minteer teaches incubation at 37°C and 5% CO2 (claimed ranges overlap the prior art range).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 15 and 17 and the limitations directed to the mammalian skin explant, it is noted as set forth above regarding claim 9, the limitations directed to the mammalian skin explant are directed to the intended use of the culture system.  These limitations are considered only to be directed to intended use which does not further define or limit the culture system, per se.  Claim 7, from which claims 15 and 17 depend, does not positively recite the culture system comprises a mammalian skin explant.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 16 and the limitations “further comprising an explant cover, wherein the explant cover is in contact with a portion of the mammalian skin explant”, it is again noted, as discussed above regarding claims 15 and 17, the limitation directed to the mammalian skin explant is directed to intended use of the culture system. This limitation does not further define or limit the culture system, per se. Claim 7, from which claim 16 depends, does not positively recite the culture system comprises a mammalian skin explant.
Further regarding claim 16 and the limitation “further comprising an explant cover”, it is noted that Minteer’s disclosed bioreactor system comprises hollow fiber cell compartments that cover and contain the cells.  Thus, Minteer’s hollow fiber cell compartments are considered to read on “an explant cover”, thus meeting the limitation of claim 16.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Minteer, in view of Medvec and Cosar, as evidenced by Zen-Bio-1 and Zen-Bio-2, as applied to claims 1, 4 and 7-17 above, and further in view of Saeki et al., (US 2014/0140967; see PTO-892) (“Saeki”) and Salvagiotto et al., (PLoS ONE March 2011 6(3): e17829, pages 1-9; see PTO-892) (“Salvagiotto”).
The teaching of Minteer, in view of Medvec and Cosar, as evidenced by Zen-Bio-1 and Zen-Bio-2 is set forth above.
Regarding claims 2-3 and 5-6, it is noted that the combined prior art does not further teach the adipocyte culture medium further comprising recombinant human stem cell factor (claim 2), specifically in an amount ranging from about 100 ng/ml to 300 ng/ml based on the volume of X-VIVO medium (claim 3) or in an amount ranging from approximately 125-275 ng/ml (claim 5), or in an amount ranging from approximately 150-250 ng/ml (claim 6).  However, Saeki et al., is directed to methods of producing brown adipocytes in the presence of a hematopoietic cytokine (Abstract).  Saeki further teaches that the inclusion of SCF (stem cell factor) at high concentrations of approximately 100 to 300 ng/mL (claimed ranges lie within the prior art range) inhibited the production of brown adipocytes.
Therefore, given that Minteer’s methods focused on white adipose tissue (1.1.1 Adipose Tissue Biology and Function, page 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include SCF in Minteer’s adipocyte culture medium, and specifically at concentrations ranging from 100-300 ng/ml.
The person of ordinary skill in the art would have been motivated to modify the cell culture medium of Minteer to include SCF for the predictable result of successfully suppressing the development of undesired brown adipocytes, thus meeting the limitations of claims 2-3 and 5-6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Saeki with Minteer because each of these teachings are directed at adipocyte culture.
Further regarding the limitation that the stem cell factor is recombinant human stem cell factor, it is noted that, although Saeki’s method utilizes human stem cells for the production of adipocytes, e.g. Example 5, Saeki does not further teach whether or not the disclosed SCF is recombinant human SCF.  However, Salvagiotto is directed to methods for culturing human cells, e.g. hematopoietic progenitors (Abstract) and teaches successfully differentiating and culturing a variety of human cell types in the presence of recombinant human SCF (Differentiation of hematopoietic progenitors into mature cell type, right column, last paragraph, page 7, and left column, third-fifth paragraph, page 8).  Thus, Salvagiotto has established it was well-known in the art, when culturing human cells in the presence of SCF, to employ recombinant human SCF. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute recombinant human SCF as taught by Salvagiotto, as the SCF in the cell culture medium of the prior art for the predictable result of successfully supporting the culture of white adipoctyes, thus meeting the limitation of claims 2-3 and 5-6. Salvagiotto has shown that recombinant human SCF is an effective and well-known culture supplement used for culturing human cells; thus one would have had a reasonable expectation of successfully substituting recombinant human SCF in the in the prior art culture medium. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claims 3 and 5-6 and the limitations directed to the claimed concentrations, it is noted that Saeki teaches SCF at concentrations ranging from 100-300 ng/mL. Thus, the claimed ranges lie within the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claims 5 and 6 and the limitations directed to the amounts of Dulbecco’s Modified Eagle’s Medium, X-VIVO medium and subcutaneous adipocyte medium, it is again noted that Minteer teaches the addition of DMEM to concentrations ranging from 35% to 50% for dilution of the subcutaneous adipocyte medium (claimed ranges overlap, or lie within the prior art ranges). The combined prior art does not further teach X-VIVO at the concentrations recited in claims 5 and 6.  The combined prior art does not further teach the subcutaneous adipocyte medium at the  concentrations recited in claims 5 and 6.  However, as set forth above regarding claim 4, there is no teaching by Applicant that the claimed concentrations are critical and one of ordinary skill in the art would recognize the proportions of the various culture medium provide a variety of known cell nutrients. As noted at MPEP 2144.05, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 As discussed above, it is well within the purview of the skilled artisan to modify and optimize commercially available cell culture media, as recognized by Medvec and Minteer, in order to develop nutritional options that are beneficial.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  MPEP 2144.07

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633